Case 16-82336   Doc 28   Filed 11/01/18 Entered 11/01/18 07:10:14   Desc Main
                           Document     Page 1 of 5
Case 16-82336   Doc 28   Filed 11/01/18 Entered 11/01/18 07:10:14   Desc Main
                           Document     Page 2 of 5
Case 16-82336   Doc 28   Filed 11/01/18 Entered 11/01/18 07:10:14   Desc Main
                           Document     Page 3 of 5
Case 16-82336   Doc 28   Filed 11/01/18 Entered 11/01/18 07:10:14   Desc Main
                           Document     Page 4 of 5
Case 16-82336   Doc 28   Filed 11/01/18 Entered 11/01/18 07:10:14   Desc Main
                           Document     Page 5 of 5
